UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2 Amendment No. 2 PART II ONLY— REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WRITERS’ GROUP FILM CORP. (Name of small business issuer in its charter) Delaware 7812 56-2646829 (State or jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 518 Oak Street #2, Glendale, California, 91204, 818-550-7886 (Address and telephone number of principal executive offices) 518 Oak Street #2, Glendale, California, 91204 (Address of principal place of business or intended principal place of business) SAMUEL WIERDLOW, INC. 3422 Old Capitol Trail #584, Wilmington, Delaware, 19808, 302-777-1642 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box.[] -1- CALCULATION OF REGISTRATION FEE Title of each Dollar Proposed Proposed class of securities amount maximum maximum Amount of to be registered to be offering aggregate registration registered price offering fee per unit price Common Stock $0.15 $1,500,000.00 $46.05 The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Information contained herein is subject to completion or amendment. A registration statement relating to these securities has been filed with the Securities and Exchange Commission. These securities may not be sold nor may offers to buy be accepted prior to the time the registration statement becomes effective. This prospectus shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any State in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such State. -2- PART II - INFORMATION NOT REQUIRED IN PROSPECTUS Indemnification of Directors and Officers. There are no charter provisions, bylaws, contracts or other arrangements that insures or indemnifies a controlling person, director or officer of Writers’ Corp. which affects his or her liability in their capacity as controlling person, director or officer. However, Section 145 of the Delaware General Corporation law makes provision for the indemnification of officers and directors under certain circumstances from liabilities, including reimbursement for expenses incurred, arising under the Securities Act. Section 145 of the Delaware General Corporation law empowers a corporation to indemnify its directors and officers and to purchase insurance with respect to liability arising out of their capacity or status as directors and officers, provided that this provision shall not eliminate or limit the liability of a director: -for any breach of the director’s duty of loyalty to the corporation or its stockholders; -for acts or omissions not in good faith or which involve intentionalmisconduct or a knowing violation of law; -arising under Section 174 of the Delaware General Corporation law; or -for any transaction from which the director derived an improperpersonal benefit. The Delaware General Corporation law provides further that the indemnification permitted thereunder shall not be deemed exclusive of any other rights to which the directors and officers may be entitled under the corporation’s bylaws, any agreement, a vote of stockholders or otherwise. Other Expenses of Issuance and Distribution. The following is an itemized statement of all expenses of the offering: SEC Registration Fee: 46 EDGARizing Fees: 3,200 * State Blue Sky Registration Fees: 60 * Transfer Agent Fees and Certificate Printing: 400 * Copying and Printing Prospectus: 285 * Mailing and Couriering Prospectus: 1,800 * Accounting and Audit/Review: 5,600 * Total: 11,391 * * estimate Recent Sales of Unregistered Securities. On March 9, 2007, we sold 45,000,000 restricted shares of our Common Stock to Tal L. Kapelner, in exchange for a) the business plan for Writers’ Corp., b) his short film “The G! True Tinseltown Tale: Dude, Where’s My Car?”, and c) the screenplay he wrote, entitled “Writers’ Assistants”, together worth $45,000 - see Financial Statements - at a price of $0.001 per share. The section of the Securities Act under which we claim exemption from registration is Section 4(2). The facts we relied upon to make the exemption available include the fact that the shares were issued only to one person, who is a founder of Writers’ Corp., and not as part of any public offering, but instead simply as exchange for goods provided. -3- Also on March 9, 2007, we sold 6,750,000 restricted shares of our Common Stock to Ariella Kapelner, in exchange for the screenplay she wrote entitled “His Name Is Noah”, worth $6,750 - see Financial Statements - at a price of $0.001 per share. The section of the Securities Act under which we claim exemption from registration is Section 4(2). The facts we relied upon to make the exemption available include the fact that the shares were issued only to one person, who is a founder of Writers’ Corp., and not as part of any public offering, but instead simply as exchange for goods provided. Also on March 9, 2007, we sold 800,000 restricted shares of our Common Stock to Glenn M. Benest, in exchange for the screenplay he wrote entitled “Forever Man”, worth $800 - see Financial Statements - at a price of $0.001 per share. The section of the Securities Act under which we claim exemption from registration is Section 4(2). The facts we relied upon to make the exemption available include the fact that the shares were issued only to one person, who is a founder of Writers’
